DETAILED ACTION
This non-final office action is in response to the RCE filed on 10/11/2021. Claims 1, 11, 12 and 20 are amended. No claim is added and cancelled. Claims 1-20 are being examined and are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/11/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant’s amendments to claim 12, filed on 10/11/2021, with respect to claim rejection under 35 U.S.C 112 (indefinite) have been considered and they did not overcome the rejection, therefore the claim rejection has been sustained.
Regarding argument on claim 1 with respect to claim interpretation, applicant argues that “boot image generator” does not invoke 112(f).  The argument is persuasive, therefore the claim interpretation invoking 112(f) has been withdrawn.
Regarding argument on claim 1 on page 6-7, applicant amended the claim by reciting a storage array comprising a boot image generator. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejections of claim 1 along with dependent claims have been considered but are moot in view of the new grounds of rejection. New prior has been introduced. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 12, it recites “wherein the value is a combination of stable system values and comprising retrieving and combining the stable system values”. The claim is generally narrative and indefinite, failing to conform with current U.S. practice and is replete with grammatical and idiomatic errors. For the examination purpose, examiner interprets the value is a combination of stable system values, which is same as claim 2.
Claim 13-19 are rejected for carrying same deficiencies as claim 12.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nahum (US20070192466) in view of Park et al. (US20120210115, hereinafter Park). 
Regarding claim 1, Nahum teaches an apparatus comprising: a storage array comprising a plurality of interconnected computing nodes that manage access to a plurality of data storage drives (Nahum: A SAN system contains array of hosts and disk arrays, both coupled by a network switch; Fig. 1; Para. 0003 and 0013; BHBA is programmed to access disk arrays; Fig. 2, Para. 0120); a boot image generator that creates boot image (Nahum: SBS configured for creation of boot images; Para. 0056).
Yet, Nahum does not teach creating a modified boot image for the system, the modified boot image comprising authentication code that performs authentication on an attempted boot using a value that is uniquely associated with the system. 
However, in the same field of endeavor, Park teaches creating a modified boot image for the system (Park: generating a secure boot image for a system performing a secure boot operation and the system could be any system; Para. 0018, 0028 and 0146), the modified boot image comprising authentication code that performs authentication on an attempted boot using a value that is uniquely associated with the system (Park: a message authentication code is generated using the unique key, the generated message authentication code is written as the first message authentication code to the update boot loader stored in the nonvolatile memory device; the second boot loader verify a second message authentication code using the unique key which is unique for each system; Para. 0016-0017; Para. 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Nahum to include the generator .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nahum.
Regarding claim 11, Park teaches creating a modified boot image for a system, comprising: retrieving a value that is uniquely associated with the system (Park: reading unique key from a unique key storing unit and the unique key is unique for each system; Para. 0009 and 0028); and inserting authentication code into a boot image for the system, the authentication code performing authentication on an attempted boot using the value (Park: generating an execution boot image using a message authentication code generated using a unique key and verifying the MAC included in the boot image before booting; Para. 0018, 0070, 0076 and Abstract; the generated message authentication code is written as the first message authentication code to the update boot loader stored in the nonvolatile memory device; Para. 0016-0017; Para. 0028).
Yet, Park teaches the system could be any computer system, but does not explicitly teach the system is storage array. 
However, in the same field of endeavor, Nahum teaches a storage array system (Nahum: Fig. 1 and Para. 0003, 0013).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Park to include a storage array as disclosed by Nahum. One of ordinary skill in the art would have been motivated to make this modification in order to provide device-specific boot image in SAN as suggested by Nahum (Nahum: Para. 0035-0036).
 Claim 2-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nahum in view of Park, and further in view of Mikhailov et al. (US20180211016, hereinafter Mik).
Regarding claim 2 and 12, combination of Nahum and Park teaches the apparatus of claim 1. 
Yet, the combination does not teach wherein the value comprises a combination of stable system values.
However, in the same field of endeavor, Mik teaches wherein the value comprises a combination of stable system values (Mik: system serial number S is formed as concatenation of multiple stable system values, manufacturer id, device model, serial number; Para. 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include   wherein the value comprises a combination of stable system values as disclosed by Mik. One of ordinary skill in the art would have been motivated to make this modification in order to provide secure boot using secret values burnt into hardware as suggested by Mik (Mik: Para. 0003). 
Regarding claim 3, combination of Nahum, Park and Mik teaches the apparatus of claim 2. In addition, Mik further teaches the stable system value is selected from multiple stable system values (Mik: Para. 0048). (examiner note: Claim 3 recites “the group comprising: a UUID (universally unique identifier), storage array serial number, MAC address, and guest container name”. This describes parameters included in the group. However, some of the recited parameters not processed or used to carry out any steps or functions that rely on these particular parameters recited in the claims. Therefore, these claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include the stable system value is selected from multiple stable system values as disclosed by Mik. One of ordinary skill in the art would have been motivated to make this modification in order to provide secure boot using secret values burnt into hardware as suggested by Mik (Mik: Para. 0003).
Regarding claim 4, combination of Nahum, Park and Mik teaches the apparatus of claim 2. In addition, Park teaches the stable system values are persistently stored by the device, do not change, and, either alone or in combination, are uniquely associated with the device (Park: unique key is unique to the system and different systems have different unique keys. The unique key may be referred to a device unique secret key (DUSK); Para. 0059). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include the stable system values are persistently stored by the device, do not change, and, either alone or in combination, are uniquely associated with the device as disclosed by Park. One of ordinary skill in the art would have been motivated to make this modification in order to improve system security through secure boot images as suggested by Park (Park: Para. 0003 and 0006).
Regarding claim 5 and 13, combination of Nahum, Park and Mik teaches the apparatus of claim 2. In addition, Mik further teaches wherein the stable system values are combined via concatenation (Mik: Para. 0048). 

Regarding claim 6, combination of Nahum, Park and Mik teaches the apparatus of claim 5. 
In addition, Mik further teaches wherein concatenated stable system values are hashed (Mik: device id token is a secure hash of chip ID and serial number; Para. 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein concatenated stable system values are hashed as disclosed by Mik. One of ordinary skill in the art would have been motivated to make this modification in order to provide secure boot using secret values burnt into hardware as suggested by Mik (Mik: Para. 0003).
Regarding claim 14, combination of Nahum, Park and Mik teaches the apparatus of claim 13. 
In addition, Mik further teaches hashing the concatenated stable system values (Mik: device id token is a secure hash of chip ID and serial number; Para. 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include hashing the concatenated stable system values as disclosed by Mik. One of ordinary skill in the art would have been motivated to make this modification in order to provide secure boot using secret values burnt into hardware as suggested by Mik (Mik: Para. 0003).
Claim 7, 8 and 15 areNahum in view of  Park and Mik, and further in view of Alsina et al. (US20190340385, hereinafter Als). 
Regarding claim 7 and 15, combination of Nahum, Park and Mik teaches the apparatus of claim 6. 
Yet, the combination does not teach wherein a portion of the hash is used as a key.
However, in the same field of endeavor, Als teaches wherein a portion of the hash is used as a key (Als: Para. 0088: the encryption key is selected from a portion of the hash value derived from the item of personal information data. For example, if the SHA-256 secure hash function is utilized to generate the hash value, then the hash value has 256-bits of information. However, the encryption key may be smaller than the 256 bits of the hash value). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein a portion of the hash is used as a key as disclosed by Als. One of ordinary skill in the art would have been motivated to make this modification in order to select encryption key from the hash as suggested by Als (Als: Para. 0088).
Regarding claim 8, combination of Nahum, Park, Mik, and Als teaches the apparatus of claim 7.  In addition, Park further teaches wherein the key provides access to a password (Park: Para. 0068 and 0009). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the key provides access to a password as disclosed by Park.  One of ordinary skill in the art would have been motivated to make this modification in order to improve system security through secure boot images as suggested by Park (Park: Para. 0003 and 0006).
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nahum in view of  Park, Mik and Als, and further in view of Oh et al. (US20180089438, hereinafter Oh). 
Regarding claim 9, combination of Nahum, Park, Mik, and Als teaches the apparatus of claim 8.            

               However, in the same field of endeavor, Oh further teaches wherein the modified boot image uses the stable system values to generate the key to obtain the password (Oh: Para. 0029). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the modified boot image uses the stable system values to generate the key to obtain the password as disclosed by Oh. One of ordinary skill in the art would have been motivated to make this modification in order to build a custom boot image for a device using device parameters in the configuration as suggested by Oh (Oh: Para. 0014).
Regarding claim 10, combination of Nahum, Park, Mik, Als and Oh teaches the apparatus of claim 9. In addition, Park further teaches wherein the modified boot image performs authentication based on the password (Park: Para. 0020 and 0098).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the modified boot image performs authentication based on the password as disclosed by Park. One of ordinary skill in the art would have been motivated to make this modification in order to improve system security through secure boot images as suggested by Park (Park: Para. 0003 and 0006).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nahum, Mik and Als, and further in view of Peterka et al. (US20100217964, hereinafter Pet). 
Regarding claim 16, combination of Park, Nahum, Mik, and Als teaches the apparatus of claim 15.  
Yet, the combination does not teach encrypting a password with the key and inserting the encrypted password in the modified boot image.
A portion of the boot code image is allocated for password which is encrypted; Para. 0026; Para. 0052).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include encrypting a password with the key and inserting the encrypted password in the modified boot image as disclosed by Pet. One of ordinary skill in the art would have been motivated to make this modification in order to provide a secure boot code during device’s secure boot process as suggested by Pet (Pet: Para. 0006). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Park and Mik.
Regarding claim 20, Oh teaches in response to an attempt to boot a hardware platform with a modified boot image: obtaining a plurality of stable system values from the hardware platform (Oh: in response to the UUT seeking to boot, test system detects the UUT MAC address. System retrieves the information related to the UUT which includes serial number, a MAC address and UUID; Para. 0016 and 0021); 
Yet, Oh teaches a network boot and does not teach boot image is generated by the system itself. 
However, in the same field of endeavor, Park teaches booting the system using the modified boot image generated by the system (Park: generating the second message authentication code using the unique key, write the generated second message authentication code and reboot the system using the modified boot image; Fig. 7: S330; Para. 0099 and Para. 0100) and using the value that is uniquely associated with the hardware platform to authenticate the boot attempt (Park: authenticates a boot image using a unique key that is unique for each system; Para. 0018, 0029 and 0146). 

Yet, combination of Oh and Park does not teach combining the stable system values to generate a value that is uniquely associated with the hardware platform.
However, in the same field of endeavor, Mik teaches combining the stable system values to generate a value that is uniquely associated with the hardware platform (Mik: Para. 0048: the serial number S is formed as the concatenation of a manufacturer_id, device_model and serial_no; Para. 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include combining the stable system values to generate a value that is uniquely associated with the hardware platform as disclosed by Mik. One of ordinary skill in the art would have been motivated to make this modification in order to provide secure boot using secret values burnt into hardware as suggested by Mik (Mik: Para. 0003).

Allowable Subject Matter
Claims 17-19 
Regarding claim 17,  none of the prior art of record, taken by itself or in any combination, would have anticipated or made obvious the following claim limitation/subject matter at or before the time it was filed: in response to an attempted boot from the modified boot image, retrieving the stable system values from the storage array. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in the independent claim 17 with proper motivation at or before the time it was effectively filed.
Dependent claim 18-19 depend upon claim 17 are therefore allowed by virtue of their dependency. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Antony US9189609: using MAC or serial number of device as hash key
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                         /Shawnchoy Rahman/Primary Examiner, Art Unit 2438